PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,549,911
Issue Date: January 24, 2017
Application No. 15/010,011
Filed: January 29, 2016
Attorney Docket No. 4675-040A
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received February 17, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,050, stating that “Revival fee appears to have been paid twice on EFS”. 

A review of the Office records for the above-identified application indicates that an e-Petition to Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired Patent under 
37 CFR 1.138(b) was filed and auto-granted on January 26, 2021, along with a petition fee of $1,050.  A second petition fee of $1,050 was paid on the same date under the application number associated with this patented application.  As such, a duplicate payment was received.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,050 was refunded to petitioner’s credit card on April 29, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions